404 U.S. 567 (1972)
BRADLEY
v.
UNITED STATES.
No. 71-5431.
Supreme Court of United States.
Decided January 24, 1972
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted.
The judgment is vacated and the case is remanded to the United States District Court for the Southern District of Iowa with directions to dismiss the indictment. Durham v. United States, 401 U.S. 481 (1971).
THE CHIEF JUSTICE and MR. JUSTICE BLACKMUN dissent for the reasons stated in MR. JUSTICE BLACKMUN'S dissenting opinion in Durham v. United States, 401 U.S. 481, 483-485 (1971).